UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2060


VICTOR MANUEL LOZANO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 30, 2020                                         Decided: April 9, 2020


Before NIEMEYER, MOTZ, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jay S. Marks, Jerry Rodriguez, Jr., THE LAW OFFICES OF JAY S. MARKS, LLC, Silver
Spring, Maryland, for Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony C.
Payne, Assistant Director, Joseph D. Hardy, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Victor Manuel Lozano, a native and citizen of El Salvador, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture. We have considered Lozano’s

claims after thoroughly reviewing the record and conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2018), and that substantial evidence supports the Board’s decision, see

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Lozano (B.I.A. Sept. 6, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                    PETITION DENIED




                                           2